Case 8:19-bk-13584-TA   Doc 3 Filed 09/16/19 Entered 09/16/19 14:43:25   Desc
                         Main Document    Page 1 of 4
Case 8:19-bk-13584-TA   Doc 3 Filed 09/16/19 Entered 09/16/19 14:43:25   Desc
                         Main Document    Page 2 of 4
            Case 8:19-bk-13584-TA                  Doc 3 Filed 09/16/19 Entered 09/16/19 14:43:25                                     Desc
                                                    Main Document    Page 3 of 4




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 600, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF REEM J. BELLO REGARDING
TELEPHONIC NOTICE OF HEARINGS ON: (1)EMERGENCY MOTION FOR ORDER AUTHORIZING DEBTOR TO
OBTAIN POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362 AND 364; (2)EMERGENCY MOTION
FOR ORDER APPROVING STIPULATION FOR THE USE OF CASH COLLATERAL PURSUANT TO 11 U.S.C.
SECTIONS 363(C)(2) AND 363(B)(1) AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 4001(D);
AND(3)EMERGENCY MOTION FOR ORDER AUTHORIZING PAYMENT AND HONORING OF PREPETITION PAYROLL
OBLIGATIONS will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 16, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below




                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 16, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                      Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 16, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

The Honorable Theodor C. Albert, 411 W. 4th Street, 5th Floor, Santa Ana, CA 92701



                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



      September 16, 2019                           Kelly Adele
            Date                                  Printed Name                                                         Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
0.0
        Case 8:19-bk-13584-TA       Doc 3 Filed 09/16/19 Entered 09/16/19 14:43:25             Desc
                                     Main Document    Page 4 of 4


Electronic Mail Notice List
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
